 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
May 2, 2006
 
Mr. Charles May
7415 NE 8th Court
Boca Raton, FL 33487


Employment Agreement


Dear Mr. May:


The following sets forth the agreement ("Agreement") between Integrated Alarm
Services Group, Inc. ("Company") and you regarding the terms of your employment
with the Company.


1.  Titles; Duties; Employment Date. 


(a) Effective as of April 24, 2006, you will be employed as a Special Adviser to
the Board of Directors of the Company (the "Board") and, effective as of June 1,
2006, as acting Chief Executive Officer and President of the Company.


(b) You shall report directly to the Non-Executive Chairman of the Board and to
the full Board and shall have all of the duties and responsibilities assigned to
such position in accordance with the Company’s past practices and By-Laws.


(c) You shall devote substantially all of your business time, attention, skills
and efforts exclusively to the business and affairs of the Company. While you
are employed by the Company, you agree not to engage in any other employment,
occupation, or consulting activity for any direct or indirect remuneration
without the prior approval of the Board. This Section 1(c) shall not apply to
any positions you currently hold and have previously disclosed to the Company.
It is understood that you will a take a reasonable period of time off for such
personal matters and vacation as were previously disclosed to the Company.


(d) As part of your duties to the Company, you agree to assist the Board in the
Board's search for an individual to serve as permanent Chief Executive Officer.
You and the Company acknowledge that it is not the present intent of either
party to consider you for the position of permanent Chief Executive Officer of
the Company.


2.   Salary. The Company shall pay you a base salary at the rate of $35,000 per
month, payable in accordance with the Company's normal payroll practices and
subject to all applicable income tax and other wage withholding. You will not be
eligible to participate in the Company's annual incentive plan, but this
sentence shall not preclude the Compensation Committee of the Board from
awarding you, in appropriate circumstances, additional incentive compensation
based upon your performance with the Company and such other factors as the
Compensation Committee may deem relevant.
 
 

--------------------------------------------------------------------------------




3. Stock Options. The Company will grant you on April 23, 2006 ("Grant Date") a
stock option ("Stock Option") to purchase (i) 50,000 shares of common stock of
the Company at an exercise price per share of $4.25, and (ii)100,000 shares of
common stock of the Company at an exercise price per share of $5.25. Your Stock
Option shall vest and become non-forfeitable on November 1, 2006, provided that
you are in the employ of the Company on that date, and shall become exercisable
on the first anniversary of the Grant Date, to the extent then vested. The
Option shall automatically vest, to the extent not then vested, if your
employment is involuntarily terminated by the Company other than for just cause.
The Option shall immediately vest and become fully exercisable, to the extent
not then vested and exercisable, upon a "Change in Control" of the Company, as
such term is defined in the Company's 2004 Stock Incentive Plan. Your Stock
Option, once vested, shall remain exercisable until the third anniversary of the
Grant Date, except that, notwithstanding the above, your Stock Option shall be
forfeited immediately (whether or not vested) if your employment with the
Company is terminated for just cause. The Stock Option shall otherwise be
subject to the terms of the 2004 Stock Incentive Plan and the Company's form of
option agreement.


4. Termination.


(a) You or the Company may terminate your employment on 30 days' prior written
notice. If the Company terminates your employment other than for just cause and
you continue to work through the end of the notice period, the Company will pay
you within 15 days following your last day of employment an additional lump sum
payment equal to one month's salary. No other severance amounts will be payable
to you in connection with your termination of employment.


(b) The Company shall have the right to terminate your employment immediately
for "just cause," in which case no severance or other amounts will be payable to
you in connection with such termination.


(c) Except for the requirement to give 30 days' advance notice of your
termination of employment under Section 4(a), you shall be an "at will" employee
of the Company.


5. Business Expenses. The Company shall reimburse you upon presentation by you
of appropriate documentation, in accordance with the Company's regular
practices, for business expenses reasonably incurred by you in connection with
the performance of your duties as an officer and an employee of the Company.


6. Indemnification. The Company shall (i) indemnify, defend and hold you
harmless, to the full extent permitted under applicable law and the By-Laws of
the Company, for, from and against any and all losses, claims, costs, expenses,
damages, liabilities or actions (including security holder actions) related to
or arising out of your employment with and service as an officer of the Company
and (ii) pay as incurred all reasonable costs, expense and attorneys' fees
incurred by you in connection with or relating to the defense of any such
losses, claims, costs, expenses, damages, liabilities or actions or the
enforcement of any indemnification right hereunder.
 
 

 
2

--------------------------------------------------------------------------------


 
7.  Confidentiality. You recognize that the services you perform for the Company
are special, unique and extraordinary in that you may acquire confidential
information and trade secrets concerning the operations of the Company, the use
or disclosure of which could cause the Company substantial loss and damages
which could not be readily calculated, and for which no remedy at law would be
adequate. Accordingly, you covenant and agree with the Company that you will not
at any time except in performance of your obligations to the Company hereunder
or with the prior written consent of the Board, disclose any secret or
confidential information that you may learn by reason of your association with
the Company, except as required by law.
 
8 Your Representation. You hereby represent and warrant to the Company that the
execution and delivery by you of this Agreement to the Company and your
performance of your obligations hereunder will not breach the terms of any
contract, agreement or understanding to which you are a party, including any
covenant not to compete against any prior employer, and you acknowledge and
agree that a breach of this representation by you shall render this Agreement
void ab initio and without force and effect.
 
9. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York applicable
to contracts entered into and performed in such state.
 
* * * * *
 
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute a legal binding obligation between us.






INTEGRATED ALARM SERVICE GROUP, INC.


 
By: /s/ John W. Mabry
Title: Director        








Acknowledged and agreed
as of the day and year first set forth above.
 
/s/ Charles T. May    




3

--------------------------------------------------------------------------------




 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------